DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claims 11 and 12 were objected to because of the following informalities:  in claim 11, the phrase “A control unit for use in the microrobot system according to claim 1” should read “The control unit for use in the microrobot system according to claim 1”, and the phrase “obtaining data relating to the image of the space having a wall from an imaging system” should read “obtaining data relating to the image of the space having the wall from an imaging system”.  Applicant has amended claim 11 for correction, therefore the objection to claims 11 and 12 is withdrawn.
3.	Claims 1-12 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what is meant by the phrase “especially a lumen”.  Applicant has amended claim 1 for correction, therefore the rejection of claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
4.	Claim 10 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what is meant by the phrase “especially prior to all field generating steps”.  Applicant has amended claim 10 for correction, therefore the rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
5.	Claim 16 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what is meant by the phrase “especially all field generating steps”.  Applicant has amended claim 16 for correction, therefore the rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
6.       Claim 13 was rejected under 35 U.S.C. 101 because the claimed invention was directed to non-statutory subject matter.  Applicant has amended claim 13 to recite “A non-transitory computer readable medium storing thereon a program”, therefore the rejection of claim 13 under 35 U.S.C. 101 is withdrawn.
7.	Claims 1-10 and 14-17 were rejected under 35 U.S.C. 103 as being unpatentable over Chreighton et al. (US2018/0221041), and Claims 11-13 were rejected under 35 U.S.C. 103 as being unpatentable over Chreighton et al. (US2018/0221041) in view of Mahoney et al. (US2013/0154776).  Claims 1 and 14 are independent.
	Applicant has amended each of independent claims 1 and 14 to include the limitation “at the equilibrium point, a sum of all forces parallel to a plane tangent to the equilibrium point is cancelled and a normal force applied at the equilibrium point on the microbot is cancelled by a surface contact point”.  Examiner agrees with Applicant’s argument that Chreighton fails to disclose the amended claim limitations.  Examiner further agrees with Applicant’s argument that Chreighton fails to disclose “a control unit connected to the magnetic field of force generator, said control unit being configured to calculate …a spatial variation of the net field of force acting on the microbot”.
Applicant’s arguments, filed 14 July 2022, with respect to claims 1-17 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-17 has been withdrawn. 
Allowable Subject Matter
8.	Claims 1-17 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667